Title: To Thomas Jefferson from Abraham Baldwin, 20 January 1807
From: Baldwin, Abraham
To: Jefferson, Thomas


                        
                            [on or after 20 Jan. 1807]
                        
                        Abr Baldwin presents his Respects to the President of the United States He incloses the essays signed
                            Regulus by Judge Nimmo alluded to in the letter of his friend J. Mansfield Jany. 20th 1807
                        
                            
                                [Note in an unidentified hand on a separate piece of paper]:
                     Mr Matthew Nimmo, implecated in the enclosed
                                papers is the author of much Calumny about Mr Smith, & is an applicant for an Office under the Genl. Government,
                                not content with the office of Associate Judge of the State of Ohio—
                        
                    